Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of March 12, 2012,
between Advanced Environmental Recycling Technologies, Inc., a Delaware
corporation (the “Company”), and Joe G. Brooks (“Executive”).
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Employment.  The Company shall employ Executive, and Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on the date hereof and ending as provided in
Section 4 hereof (the “Employment Period”).
 
2. Position and Duties.
 
(a) During the Employment Period, Executive shall serve initially as the Chief
Executive Officer and Chairman of the Company, subject to the power of the Board
of Directors of the Company (the “Board”) to expand or limit Executive’s duties,
responsibilities, functions and authority in a manner appropriate for an
executive of such title at a similarly sized company. It is acknowledged that in
the future the Company will hire and appoint a new  Chief Executive Officer, at
which time the Board shall reassign Executive a new position and duties focused
on technology and new product and process development..
 
(b) During the Employment Period, Executive shall report to the Board or such
other senior officer of the Company as directed by the Board and shall devote
his best efforts and his full business time and attention (except for permitted
vacation periods and reasonable periods of illness or other incapacity) to the
business and affairs of the Company and its Subsidiaries.  Executive shall
perform his duties, responsibilities and functions to the Company and its
Subsidiaries hereunder to the best of his abilities in a diligent, trustworthy,
businesslike and efficient manner.  Executive shall, if so requested by the
Company, also serve without additional compensation, as an officer, director or
manager of any Subsidiary or Affiliate of the Company.  Executive may spend time
engaging in activities on behalf of charitable and/or civic organizations
(including serving on the boards of such charitable and/or civic organizations)
so long as such service does not prevent Executive from performing his
obligations under this Agreement.
 
(c) For purposes of this Agreement, (i) “Subsidiaries” means any corporation or
other entity of which the securities or other ownership interests having the
voting power to elect a majority of the board of directors or other governing
body are, at the time of determination, owned by the Company, directly or
through one or more Subsidiaries and (ii) “Affiliate” of an entity means any
other person or entity, directly or indirectly controlling, controlled by or
under common control with an entity.
 
3. Compensation and Benefits.
 
 
 

--------------------------------------------------------------------------------

 
(a) During the Employment Period, Executive’s base salary shall be $230,000 per
annum (as adjusted from time to time, the “Base Salary”), which salary shall be
payable by the Company in regular installments in accordance with the Company’s
general payroll practices, less tax and other applicable withholdings.  In
addition, during the Employment Period, Executive shall be entitled to
participate in all of the Company’s benefit programs for which senior executives
of the Company are generally eligible, subject to the eligibility and
participation requirements thereof.
 
(b) Executive shall be eligible to participate in the Company’s equity incentive
plan, pursuant to which Executive shall be granted options to acquire shares of
Class B Common Stock of the Company, which equity will be subject to customary
vesting, buyback and other provisions and restrictions as determined by the
Company.
 
(c) During the Employment Period, the Company shall reimburse Executive for all
reasonable expenses incurred by him in the course of performing his duties and
responsibilities under this Agreement which are consistent with the Company’s
policies in effect from time to time with respect to work travel, entertainment
and other business expenses, subject to the Company’s requirements with respect
to reporting and documentation of such expenses; provided that each
reimbursement shall be requested and paid not later than one year after the
Executive incurs the expense for which reimbursement is sought.  For the
avoidance of doubt, the occasional use by Executive of his Company issued or
reimbursed cell phone, PDA or computer for personal communication shall not
prevent Executive from receiving reimbursement hereunder so long as such
personal use does not interfere with Executive’s obligations under this
Agreement.
 
(d) In addition to the Base Salary, Executive will be eligible to receive an
annual bonus of up to 100% of the Base Salary, which will be based on Executive
and the Company achieving certain financial and operating goals as determined by
the Board each year, provided that no bonus will be required to be paid by the
Company unless the Company achieves certain minimum earnings and EBITDA
thresholds established by the Board each year.  The bonus, if any, payable under
this Section 3(d) shall be payable within 30 days following receipt of the
Company’s audited financial statements for the applicable year but in no event
later than March 15 of the subsequent calendar year, unless such payment is
delayed due to an unforeseeable administrative impracticability, in which case,
such bonus will be paid as soon as administratively practicable thereafter, but
in no event later than the end of such calendar year.
 
(e) During the Employment Period, the Company shall provide Executive with a
term life insurance policy with a coverage amount of $1,500,000 on Executive’s
life, payable to beneficiaries designated by Executive so long as the costs of
such term life insurance policy do not materially change from the costs of such
policy on the date hereof.
 
(f) All amounts payable to Executive as compensation hereunder shall be subject
to all required withholdings by the Company.  If additional guidance is issued
under, or modifications are made to, Section 409A of the Internal Revenue Code
or any other law affecting payments to be made under the Agreement, the
Executive agrees that the Company may take such reasonable actions and adopt
such amendments as the Company believes are necessary to ensure continued
compliance with the Internal Revenue Code, including Section 409A
thereof.  However, the Company does not hereby or otherwise represent or warrant
that any payments hereunder are or will be in compliance with Section 409A, and
Executive shall be responsible for obtaining his own tax advice with regard to
such matters.
 
 
2

--------------------------------------------------------------------------------

 
4. Term.
 
(a) The initial Employment Period shall end on the third anniversary of the date
hereof, but shall automatically renew on the same terms and conditions set forth
herein for additional one-year periods unless the Company or Executive gives the
other party written notice of its election not to renew the Employment Period at
least 60 days prior to the renewal date; provided that (i) the Employment Period
shall terminate prior to such date upon Executive’s resignation with or without
Good Reason, death or Incapacity (as defined below) and (ii) the Employment
Period may be terminated by the Company at any time prior to such date for Cause
(as defined below) or without Cause.  Executive shall give the Company at least
60 days prior written notice of any resignation.
 
(b) If the Employment Period expires without renewal, is terminated by the
Company for Cause or is terminated pursuant to Executive’s resignation without
Good Reason, death or Incapacity, Executive shall only be entitled to receive
his Base Salary through the date of termination or expiration and shall not be
entitled to any other salary, bonus, compensation or benefits from the Company
or its Subsidiaries, except as may be required by applicable law.
 
(c) If the Employment Period is terminated by the Company without Cause or by
Executive’s resignation with Good Reason, in addition to Executive’s Base Salary
through the date of termination, Executive shall be entitled to receive his Base
Salary for a period of one (1) year after the date of termination (the
“Severance Period”), if and only if, (x) Executive has delivered to the Company
a complete mutual release of any claims either party may have against the other
party and such other party’s Subsidiaries and Affiliates and their respective
directors, officers, shareholders, members, representatives, agents, attorneys,
predecessors, successors and assigns (other than a claim for the severance
payments described in this Section 4(c)), in form and substance reasonably
satisfactory to the Company within 30 days of termination of Executive’s
employment and Executive has not subsequently revoked such release and (y)
Executive has not breached, and does not breach, the provisions of Sections 5,
6, 7 and 8 hereof.  The severance payments payable to Executive pursuant to this
Section 4(c) will be paid at the time and in the manner set forth in  Section
3(a) hereof; provided that the initial payment of any severance hereunder shall
begin on the 45th day after the termination of Executive’s employment (so long
as Executive shall have complied with the provisions of this Section 4(c));
provided further that on such date, the Company shall pay to Executive all
amounts which would have been payable to Executive under this Section 4(c)
following the date of termination of employment had the first proviso to this
sentence not been in effect.
 
(d) Except as otherwise expressly provided herein, all of Executive’s rights to
salary, bonuses, benefits and other compensation hereunder which might otherwise
accrue or become payable after the termination or expiration of the Employment
Period shall cease upon such termination or expiration, other than those
expressly required under applicable law (such as COBRA).  All amounts payable to
Executive as severance hereunder shall be subject to all required withholdings
by the Company (including, but not limited to, Section 409A of the Internal
Revenue Code).
 
 
3

--------------------------------------------------------------------------------

 
(e) For purposes of this Agreement, “Cause” shall mean (i) the commission of a
felony or other crime involving moral turpitude or the commission of any other
act or omission involving theft, dishonesty, disloyalty or fraud with respect to
the Company or any of its Subsidiaries or any of their customers or suppliers,
(ii) reporting to work intoxicated or under the influence of illegal drugs, the
use of illegal drugs (whether or not at the workplace) or other conduct causing
the Company or any of its Subsidiaries or Affiliates substantial public disgrace
or disrepute or economic harm, (iii) substantial and repeated failure to perform
duties as reasonably directed by the Board which is not cured to the Board’s
reasonable satisfaction within 30 days after written notice thereof to
Executive, to the extent that such breach is capable of being cured, (iv) breach
of fiduciary duty, gross negligence or willful misconduct with respect to the
Company or any of its Subsidiaries or Affiliates, (v) chronic absenteeism
(“chronic absenteeism” shall be deemed to have occurred if Executive has at
least ten absences unrelated to disability, illness or scheduled vacation in any
ten week period), or (vi) any other material breach of this Agreement which is
not cured to the Board’s reasonable satisfaction within 15 days after written
notice thereof to Executive, to the extent that such breach is capable of being
cured.
 
(f) For purposes of this Agreement, “Good Reason” shall mean if Executive
resigns from employment with the Company prior to the end of the Employment
Period as a result of one or more of the following reasons: (i) the Company
materially reduces the amount of the Base Salary other than as part of a
company-wide reduction in salary of ten percent (10%) or less or (ii) the
Company changes Executive’s place of work to a location more than 75 miles from
Springdale, Arkansas; provided that written notice of Executive’s resignation
for Good Reason must be delivered to the Company within 30 days after the
occurrence of any such event, and Executive shall allow the Company to cure any
such occurrence during the 30 day period after the Company’s receipt of such
notice in order for Executive’s resignation with Good Reason to be effective
hereunder.
 
(g) For purposes of this Agreement, “Incapacity” shall mean Executive’s
inability to perform the essential duties, responsibilities and functions of his
position with the Company as a result of any mental or physical condition or
incapacity even with reasonable accommodations of such condition or incapacity
provided by the Company or if providing such accommodations would be
unreasonable (as determined by the Board in its good faith judgment).
 
(h) The Company may offset any amount Executive owes it or its Subsidiaries or
Affiliates against any amount it or its Subsidiaries or Affiliates owes
Executive hereunder.
 
5. Confidential Information.
 
(a) Executive acknowledges that the information, observations and data
(including, but not limited to, trade secrets, designs, ideas, products,
research, software, financial and sales data, compensation data, pricing and
customer identity) obtained by him while employed by the Company or its
Subsidiaries or Affiliates concerning the business or affairs of the Company or
any Subsidiary or Affiliate (“Confidential Information”) are the property of the
Company or such Subsidiary or Affiliate.  The Executive acknowledges that the
Confidential Information has been generated at great effort and expense by the
Company, its Subsidiaries and Affiliates and their predecessors, and has been
reasonably maintained in a confidential manner by such persons and
entities.  The Executive does not claim any rights to or lien on any
Confidential Information.  The Executive will immediately notify the Company of
any unauthorized possession, use, disclosure,
 
 
4

--------------------------------------------------------------------------------

 
copying, removal or destruction, or attempt thereof, of any Confidential
Information by anyone of which the Executive becomes aware and of all details
thereof.  The Executive shall take all reasonably appropriate steps to safeguard
Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft.  Therefore, Executive agrees that he shall not
disclose to any unauthorized person or use for his own purposes any Confidential
Information without the prior written consent of the Board, unless and to the
extent that the Confidential Information becomes generally known to and
available for use by the public other than as a result of Executive’s acts or
omissions.  Executive shall deliver to the Company at the termination or
expiration of his employment with the Company or its Subsidiaries or Affiliates,
or at any other time the Company may request, all memoranda, notes, plans,
records, reports, computer tapes, computers, printouts and software and other
documents and data (and copies thereof) embodying or relating to the
Confidential Information, Work Product (as defined below) or the business of the
Company or any of its Subsidiaries or Affiliates which he may then possess or
have under his control.
 
(b) During the term of Executive’s employment with the Company or its
Subsidiaries or Affiliates, including the period following the expiration of the
Employment Period, Executive shall be prohibited from using or disclosing any
confidential information or trade secrets that Executive may have learned
through any prior employment.  If at any time during his employment with the
Company or any of its Subsidiaries or Affiliates, Executive believes he is being
asked to engage in work that will, or will be likely to, jeopardize any
confidentiality or other obligations Executive may have to former employers or
other parties, Executive shall immediately advise the Board and provide it with
documents pertaining thereto.  Executive represents and warrants that he is not
aware of any confidential information or trade secrets of any prior employees
that he will need or rely on in carrying out his duties and responsibilities
hereunder.
 
(c) Executive represents and warrants to the Company that Executive took nothing
with him which belonged to any former employer when Executive left his prior
position and that Executive has nothing that contains any information which
belongs to any former employer.  If at any time Executive discovers this is
incorrect, Executive shall promptly return any such materials to Executive’s
former employer.  The Company does not want any such materials, and Executive
shall not be permitted to use or refer to any such materials in the performance
of Executive’s duties to the Company and its Subsidiaries.
 
6. Inventions, Patents and Intellectual Property.  Exhibit A hereto sets forth a
list of all intellectual property owned by the Executive.  Executive
acknowledges that, except as set forth on Exhibit A, all inventions,
innovations, patents, trademarks, copyrights, intellectual property,
improvements, developments, methods, designs, analyses, drawings, reports and
all similar or related information (whether or not patentable) which relate to
the Company’s or any of its Subsidiaries’ or Affiliates’ actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by Executive while employed by the
Company and its Subsidiaries or Affiliates (“Work Product”) belong to the
Company or such Subsidiary or Affiliate.  Executive shall promptly disclose such
Work Product to the Board and, at the Company’s expense, perform all actions
reasonably requested by the Board (whether during or after the Executive’s
employment with the Company or its Subsidiaries or Affiliates) to establish and
confirm such ownership (including, without limitation, executing any necessary
assignments, consents, powers of attorney and other instruments).  If the
Company is unable, after reasonable effort, to
 
 
5

--------------------------------------------------------------------------------

 
secure the signature of the Executive on any such papers, any executive officer
of the Company shall be entitled to execute any such papers as the agent and the
attorney-in-fact of the Executive, and the Executive hereby irrevocably
designates and appoints each executive officer of the Company as his agent and
attorney-in-fact to execute any such papers on his behalf, and to take any and
all actions as the Company may deem necessary or desirable in order to protect
its rights and interests in any Work Product, under the conditions described in
this sentence.
 
7. Non-Compete, Non-Solicitation.  Executive acknowledges that in the course of
his employment with the Company or any of its Subsidiaries or Affiliates, or
their predecessors or successors, he has been or will be given access to and has
or will become familiar with their trade secrets and with other Confidential
Information, and that his services have been and shall be of special, unique and
extraordinary value to the Company and its Subsidiaries or
Affiliates.  Therefore, and in further consideration of the compensation to be
paid to Executive hereunder and in connection with his employment (including all
stock options and equity grants issued by the Company in connection with
Executive’s employment), and to protect the Company’s and its Subsidiaries’ and
Affiliates’ Confidential Information, business interests and goodwill, Executive
agrees as follows:
 
(a) During the term of his employment with the Company or its Subsidiaries or
Affiliates, including employment following the expiration of the Employment
Period, and for one year thereafter, Executive shall not directly or indirectly
own any interest in, manage, control, participate in (whether as an owner,
officer, director, manager, employee, partner, agent, representative or
otherwise), consult with, render services for, become employed by, or in any
other manner engage in any business directly or indirectly relating to the
businesses of the Company or its Subsidiaries or Affiliates, as such businesses
exist or are in process during the term of Executive’s employment with the
Company or its Subsidiaries or Affiliates and on the date of the termination or
expiration of the Executive’s employment with the Company or any of its
Subsidiaries or Affiliates within any geographical area in which the Company or
its Subsidiaries or Affiliates engage or have immediate plans to engage in such
businesses, including North America.  Nothing herein shall prohibit Executive
from being a passive owner of not more than 2% of the outstanding stock of any
class of a corporation which is publicly traded, so long as Executive has no
active participation in the business of such corporation.
 
(b) For a period of two years after termination of the Executive’s employment
with the Company or its Subsidiaries or Affiliates, including employment
following the expiration of the Employment Period, Executive shall not directly
or indirectly through another person or entity (i) induce or attempt to induce
any officer, employee or consultant of the Company or any of its Subsidiaries or
Affiliates to leave the Company or such Subsidiary or Affiliate, or in any way
interfere with the relationship between the Company or any of its Subsidiaries
or Affiliates and any officer, employee or consultant thereof, (ii) hire any
person who was an officer or employee, or was a consultant devoting more than
fifty percent (50%) of his or her time to the Company during any one of the
previous twelve (12) months prior to Executive’s termination of employment, of
the Company or its Subsidiaries or Affiliates at any time during the
twelve-month period immediately prior to the date on which such hiring would
take place (it being conclusively presumed by the parties so as to avoid any
disputes under this Section 7(b) that any such hiring within such twelve-month
period is in violation of clause (i) above), or (iii) for the purposes of
competing with the Company (including by selling competitive products), call on,
solicit or provide any products or services to any customer,
 
 
6

--------------------------------------------------------------------------------

 
supplier, distributor, licensee, licensor, franchisee or other business relation
of the Company or any of its Subsidiaries or Affiliates (including any Person
that was a customer, supplier or other potential business relation of the
Company or any of its Subsidiaries or Affiliates at any time during the
twelve-month period immediately prior to such call, solicitation or service),
induce or attempt to induce such Person to cease doing business with the Company
or its Subsidiaries or Affiliates, or in any way interfere with the relationship
between any such customer, supplier, distributor, licensee, licensor, franchisee
or other business relation and the Company or any of its Subsidiaries or
Affiliates (including, without limitation, making any negative or disparaging
statements or communications regarding  the Company or any of its Subsidiaries
or Affiliates).
 
(c) The Executive understands that the foregoing restrictions may limit his
ability to earn a livelihood in a business similar to the business of the
Company and its Subsidiaries or Affiliates, but he nevertheless believes that he
has received and will receive sufficient consideration and other benefits as an
executive of the Company and as otherwise provided hereunder to clearly justify
such restrictions which, in any event (given his education, skills and ability),
the Executive does not believe would prevent him from otherwise earning a
living.  Executive acknowledges that the Company’s and its Subsidiaries’ and
Affiliates’ businesses have been conducted throughout North America and that the
geographic restrictions and time periods, as well as all other restrictions and
covenants in this Section 7 are reasonable and necessary, and supported by good
and valuable consideration, in order to protect the goodwill of the Company’s
and its Subsidiaries’ and Affiliates’ businesses, and that Executive has
reviewed the provisions of this Agreement with his legal counsel.  The Executive
shall inform any prospective or future employer of any and all restrictions
contained in this Agreement and provide such employer with a copy of such
restrictions (but no other terms of this Agreement), prior to the commencement
of that employment.
 
(d) If, at the time of enforcement of this Section 7, a court or arbitrator
shall hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court or
arbitrator shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law.
 
(e) In the event of the breach or a threatened breach by Executive of any of the
provisions of this Section 7, the Company (and/or its Subsidiaries or
Affiliates), in addition and supplementary to other rights and remedies existing
in its (or their) favor, shall be entitled to specific performance of this
Section 7, including temporary, preliminary and/or permanent injunctive or other
equitable relief from a court of competent jurisdiction in order to stop and/or
prevent any violations of the provisions hereof (without posting a bond or other
security), and shall also be entitled to require the Executive to account for
and pay over to the Company (and/or its Subsidiaries or Affiliates) all
compensation, profits, moneys, accruals, increments or other benefits derived
from or received as a result of any transactions constituting a breach of the
covenants contained herein, and shall also be entitled to require Executive to
repay any severance, gains on equity (including stock options) and other
compensation and forfeit all equity (including stock options) paid or issued by
the Company, or its Subsidiaries or their Affiliates in connection with
Executive’s employment after the date hereof.  In addition, in the event of an
alleged breach or violation by Executive of this Section 7,
 
 
7

--------------------------------------------------------------------------------

 
the restricted periods set forth in this Section 7 shall be tolled until such
breach or violation has been duly cured.
 
8. Executive’s Representations and Covenants.
 
(a) Executive hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by Executive do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Executive is a party
or by which he is bound, (ii) Executive is not a party to or bound by any
employment agreement, noncompete agreement or confidentiality agreement with any
other person or entity and (iii) upon the execution and delivery of this
Agreement by the Company, this Agreement shall be the valid and binding
obligation of Executive, enforceable in accordance with its terms.  Executive
hereby acknowledges and represents that he has consulted with independent legal
counsel regarding his rights and obligations under this Agreement and that he
fully understands the terms and conditions contained herein.
 
(b) Executive represents and warrants to the Company that (i) the duties,
responsibilities and functions to be provided by Executive to the Company or any
of its Subsidiaries or Affiliates do not violate any non-compete obligations of
Executive to any prior employer or other party, (ii) the Company’s employment of
Executive does not violate any obligations of Executive to any of his former
employers or other parties and (iii) Executive took nothing with him which
belonged to any former employer.  If at any time during his employment with the
Company or any of its Subsidiaries or Affiliates, Executive believes he is being
asked to engage in work that will, or will be likely to, jeopardize any
non-compete or confidentiality obligations Executive may have to former
employers or other parties, Executive shall immediately advise the Board and
provide it with copies of any documents pertaining thereto.
 
(c) During the course of Executive’s employment with the Company or its
Subsidiaries or Affiliates and thereafter, Executive shall cooperate with the
Company and its Subsidiaries and Affiliates in any internal investigation or
administrative, regulatory or judicial proceeding as reasonably requested by the
Company (including, without limitation, Executive being available to the Company
upon reasonable notice for interviews and factual investigations, appearing at
the Company's request to give testimony without requiring service of a subpoena
or other legal process, volunteering to the Company all pertinent information
and turning over to the Company all relevant documents which are or may come
into Executive's possession, all at times and on schedules that are reasonably
consistent with Executive's other permitted activities and commitments). In the
event the Company requires Executive's cooperation in accordance with this
Section 8(c), the Company shall reimburse Executive for reasonable travel
expenses (including lodging and meals, upon submission of receipts).
 
9. Survival.  Sections 4 through 19 shall survive and continue in full force in
accordance with their terms notwithstanding the expiration or termination of the
Employment Period.
 
10. Notices.  Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service, sent by telecopy or PDF attachment to e-mail (in each case, with hard
copy to follow by regular mail) or mailed by first class mail, return receipt
requested, to the recipient at the address below indicated:
 
 
8

--------------------------------------------------------------------------------

 
Notices to the Executive:


Joe Brooks
P. O. Box 32
Springdale, AR 72765
Telecopy: (479) 756-6824
E-mail: joebrooks@aert.cc


Notices to the Company:


Advanced Environmental Recycling Technologies, Inc.
914 N. Jefferson
P.O. Box 1237
Springdale, AR 72765
Telecopy: (479) 756-7410


with a copy to (which shall not constitute notice to the Company):


c/o H.I.G. Capital, L.L.C.
500 Boylston Street
Suite 1350
Boston, MA 02116
Attn: Michael Phillips
Telecopy: (617) 262-1505
E-mail: mphillips@higcapital.com


or such other address or to the attention of such other person or entity as the
recipient party shall have specified by prior written notice to the sending
party.  Any notice under this Agreement shall be deemed to have been given when
so delivered, sent or mailed.
 
11. Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any action in any other jurisdiction, and this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
 
12. Complete Agreement.  This Agreement and those documents expressly referred
to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
 
 
9

--------------------------------------------------------------------------------

 
13. No Strict Construction.  The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.
 
14. Counterparts.  This Agreement may be executed in separate counterparts
(including by manual telecopied signature pages), each of which is deemed to be
an original and all of which taken together constitute one and the same
agreement.
 
15. Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company or its Subsidiaries and
Affiliates, and their respective heirs, executors, administrators, successors
and assigns, except that Executive may not assign his rights or delegate his
duties or obligations hereunder without the prior written consent of the
Company.  The Company may (i) assign any or all of its respective rights and
interests hereunder to one or more of its Subsidiaries or Affiliates, (ii)
designate one or more of its Subsidiaries or Affiliates to perform its
obligations hereunder (in any or all of which cases the Company nonetheless
shall remain responsible for the performance of all of its obligations
hereunder), (iii) collaterally assign any or all of its respective rights and
interests hereunder to one or more lenders of the Company or its Subsidiaries or
Affiliates, (iv) assign its rights hereunder in connection with the sale of all
or substantially all of its business or assets (whether by merger, sale of stock
or assets, recapitalization or otherwise) and (v) merge any of the Subsidiaries
or Affiliates with or into the Company (or vice versa).  The rights of the
Company hereunder are enforceable by its Subsidiaries or Affiliates, which are
the intended third party beneficiaries hereof and no other third party
beneficiary is so otherwise intended.
 
16. Delivery by Facsimile and E-mail.  This Agreement and any amendments hereto,
to the extent signed and delivered by means of a facsimile machine or PDF
attachment to e-mail, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in
person.  At the request of any party hereto, each other party hereto shall
re-execute original forms thereof and deliver them to the other party.  No party
hereto shall raise the use of a facsimile machine or PDF attachment to e-mail to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or PDF
attachment to e-mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.
 
17. Choice of Law.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.
 
 
10

--------------------------------------------------------------------------------

 
18. Waiver of Jury Trial.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH
OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY
TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
 
19. Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or course of dealing or failure or delay by any party hereto
in enforcing or exercising any of the provisions of this Agreement shall affect
the validity, binding effect or enforceability of this Agreement or be deemed to
be an implied waiver of any provision of this Agreement.
 
*           *           *           *           *
 
 
11

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.
 
ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC.




By:      /s/ J. R. Brian Hanna
Name: J. R. B. Hanna
Its:      C.F.O



EXECUTIVE:




/s/ Joe Brooks
Joe G. Brooks
 
 
 

--------------------------------------------------------------------------------

 
Exhibit A


Executive Owned Intellectual Property




Description of Intellectual Property
Registration Number (if applicable)
Office of Registration (if applicable)
                                                                       



 
 